Case 1:16-cv-00375-AJT-JFA Document 262-1 Filed 02/15/19 Page 1 of 6 PageID# 9032




                                 Exhibit A
Case 1:16-cv-00375-AJT-JFA Document 262-1 Filed 02/15/19 Page 2 of 6 PageID# 9033
Case 1:16-cv-00375-AJT-JFA Document 262-1 Filed 02/15/19 Page 3 of 6 PageID# 9034
Case 1:16-cv-00375-AJT-JFA Document 262-1 Filed 02/15/19 Page 4 of 6 PageID# 9035
Case 1:16-cv-00375-AJT-JFA Document 262-1 Filed 02/15/19 Page 5 of 6 PageID# 9036
Case 1:16-cv-00375-AJT-JFA Document 262-1 Filed 02/15/19 Page 6 of 6 PageID# 9037
